PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/015,295
Filing Date: 22 Jun 2018
Appellant(s): Tajiri et al.



__________________
Bradley J. Dale
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 27 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
	Claims 1-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivasan et al (US 4,340,449).
	As to claim 1, Srinivasan discloses a forming manifold for electroforming a component at an electroforming cathode using an electrolytic fluid containing an anode in a fluid reservoir, the forming manifold comprising: 
	a cathode (interpreted under MPEP 2115 as the material worked up by the apparatus, or what is being plated in Srinivasan)
	a housing (Fig. 4  #32) including a shielding spaced from the cathode (Fig. 4 #36 and close up Fig. 6) 

    PNG
    media_image2.png
    426
    642
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    533
    658
    media_image3.png
    Greyscale

	a second fluid reservoir ((“reservoir (not shown)…” col. 3 line 5, col. 5 lines 20-21 “reservoir of electroplating solution…” connected to 32 via flexible tubes 40 and 42 seen in Fig .1 and described col. 5 lines 17-31).
	a nozzle fluidly connected with the fluid reservoir configured to supply the electrolytic fluid toward the electroforming cathode (Fig. 4/6 # 32.8)
	a fluid delivery passage connecting the second fluid reservoir to the nozzle (#s 40/42 as cited with respect to the second fluid reservoir)
	As to the limitation “configured to supply the electrolytic fluid toward the electroforming cathode”, said limitation is drawn towards what the nozzles do, i.e. function, in accordance with MPEP 2114 II. In the instant case, the nozzles permit a supply of electrolytic fluid. Thus, the 
	Alternatively, the instant claim limitation “a housing including a shielding element spaced from the cathode” may be further met singularly via structure 32 where the “shielding element” are portions of 32 which are completely spaced from the cathode as shown below above and below the lines:

    PNG
    media_image4.png
    409
    459
    media_image4.png
    Greyscale



	As to claim 2, Srinivasan further discloses wherein the electrolytic fluid includes a supply of metal ions (inherent to “electroplating solution” –Abstract, “acid type cyanide gold plating solution – col. 6 lines 61-62). It is further noted the limitation does not particularly further limit the forming manifold as instantly claimed, as the recitation of “electrolytic fluid” is antecedently 

	As to claim 3, Srinivasan discloses wherein the nozzles include impingement jet nozzles (Fig. 6 by virtue of causing jets 46 impinging on the workpiece).

	As to claims 5-9, the limitations are all drawn towards structured with respect to an electroforming cathode which do not impart any particular structural characteristic to the as claimed “forming manifold”. Regardless, Srinivasan further meets said limitations: As seen in Fig. 4., the forming manifold “conforms to a portion of the electroforming cathode. (as required by instant claim 5), “wherein at least a portion of the shielding element overlays the portion of the electroforming cathode.” (as required by instant claim 6), “wherein the portion of the shielding element overlays a high current density portion of the electroforming cathode” (as required by instant claim 7 and evidenced that the shape of the article constitutes high current density portion in Fig. 1 #14 of the instant drawings), “the shielding element is positioned adjacent to the electroforming cathode to reduce an exposure of the electroforming cathode to a supply of metal ions” (as required by instant claim 9 by virtue of shielding other areas of the article), and “the component formed at the portion of the electroforming cathode positioned adjacent the shielding element includes a reduced thickness as compared to at a portion of the electroforming cathode without the shielding element.” (See Fig. 6 thicknesses 54 and 52).

	As to claim 10, Srinivasan further discloses an auxiliary anode provided in the housing (Fig. 4 #34).

	As to claim 11, Srinivasan further discloses wherein the auxiliary anode includes a tip positioned adjacent the electroforming cathode. (see Fig. 4 relative to article with tip at apex in the bend of 34).

	As to claim 12, Srinivasan further discloses wherein the nozzle of the set of nozzles extends through the auxiliary anode. (See Fig. 4 with citations above).


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitaker et a (US 2017/0191177 A1).

	As to claim 1, Whitaker discloses A forming manifold for electroforming a component at an electroforming cathode using an electrolytic fluid containing an anode in a fluid reservoir (Fig. 1A #5 [0007]), the forming manifold comprising: 
	a cathode (interpreted under MPEP 2115 as the material worked up by the apparatus, or what is being plated in Whitaker #2)
	a housing (Fig. 1  #7 OR Fig. 2 #20) including a shielding spaced from the cathode (Fig, 1b space 6 where the shield is considered the spaced between each fluid nozzels of A-E)
	a second fluid reservoir (Fig. 1A #8).
	a nozzle fluidly connected with the fluid reservoir configured to supply the electrolytic fluid toward the electroforming cathode (distributer 12 – [0018])
	a fluid delivery passage connecting the second fluid reservoir to the nozzle (Fig. 1A line from 8 to 3 to 5 to 6 to 7)

	Whitaker further discloses that the flow distributer functions as a shield itself which confined the current and electrolyte flow which promotes uniformity ([0054]). 


	As to claim 2, Whitaker further discloses wherein the electrolytic fluid includes a supply of metal ions ([0013]). It is further noted the limitation does not particularly further limit the forming manifold as instantly claimed, as the recitation of “electrolytic fluid” is antecedently found in the functional limitation of independent claim 1. Thus, prior art apparatuses need only be functionally capable in accordance with MPEP 2114 II.

As to claim 3, Whitaker discloses wherein the nozzles include impingement jet nozzles (Fig. 1b by virtue of jets impinging on the workpiece).

As to claims 5-9, the limitations are all drawn towards structured with respect to an electroforming cathode which do not impart any particular structural characteristic to the as claimed “forming manifold”. Regardless, Whitaker further explicitly meets said limitations: As seen in Fig. 1b, the forming manifold “conforms to a portion of the electroforming cathode. (as required by instant claim 5), “wherein at least a portion of the shielding element overlays the 



Claims 13-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Srinivasan or, in the alternative, under 35 U.S.C. 103 as obvious over Nagai et al (US 2007/0158202 A1).
	As to claims 13 and 14, Srinivasan discloses an electroforming assembly, comprising: 
	a first bath tank (Fig. 1/3 #12) including 
	a first metal constituent solution having a first metal ion concentration (Fig. 3 #14; 
	an electroforming cathode including a contoured portion defining a low current density area (#30); and 
	a forming manifold spaced from the electroforming cathode having a housing(#32) and having a set of nozzles directed toward the low current density area of the electroforming cathode (Fig. 4/6 # 32.8); and 
	a second bath tank carrying a second metal constituent solution having a second metal ion concentration and fluidly connected with the set of nozzles, wherein the set of nozzles include a 

    PNG
    media_image2.png
    426
    642
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    533
    658
    media_image3.png
    Greyscale

	It is noted the recitation of “an electroforming cathode including a contoured portion defining a low current density area” does not further limit the apparatus as claimed in accordance with MPEP 2115. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
	Further, the recitation of “including” with respect to the first and second tanks may be interpreted as steps in with respect to the manner of operating the apparatus in accordance with MPEP 2114 II. In other words, the structure associated with what is being “included”, in this instance first and second metal constituent solutions, does not further limit the structure associated with each first and second tank, respectively. Thus, the broadest reasonable 
	Srinivasan discloses wherein the second bath tank is capable of “including a second metal constituent solution having a second metal ion concentration and fluidly connected with the set of nozzles” where the “the second metal ion concentration is higher than the first metal ion concentration.” as required by instant claim 13 and 14 in accordance with MPEP 2114 II and thus properly anticipated
	Alternatively, Srinivasan fails to explicitly disclose wherein the second metal ion concentration is higher than the first metal ion concentration are actually present in the apparatus.
	Nagai discloses a plating solution component replenishment system for supplying a replenisher solution, containing a component of the plating solution in a higher concentration than that in the plating solution (Abstract) where the system comprises a tank (Fig. 14/15 #16 among others) where the components may be metal ions ([0008]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have maintained the second metal ion concentration is higher than the first metal ion concentration as taught by Nagai the reservoir of Srinivasan because of the conventional method of replenishing electroplating solutions using a higher concentration replenisher solution in order to provide the motivation and expected result of maintaining the 
	As to this particular limitation, with respect to the metal ion concentrations of the first and second metal constituent solution, there may be considered three options when comparing the concentration of the first and second metal ion concentrations of the respective solutions: that where they are the same concentration, where the first has a higher concentration than the second, or where the second has a higher concentration than the first. Each one of these options presents expected results of either maintaining the same concentration upon recirculation, decreasing concentration, or increasing concentration. Thus, choosing from a finite number of options whichever may be desired is prima facie obvious to one of ordinary skill in the art since each one provides a predictable result. See MPEP 2143 E.
	Lastly, Srinivasan discloses the same reservoir provided metal ions to each tank 14 and manifold 32 (col. 3 lines 6-25). However, metal ions are consumed (plated) during an electroplating process in bath 14. Thus, the concentration of ions in plating tank 14 would obvious be lower than the tank providing the solution because they are continually being consumed during the electroplating process.

	As to claim 15, Srinivasan comprising a fluid pump connected to the second bath tank to supply the second metal constituent solution to the first bath tank (Fig. 1 #44).

	As to claim 16, Srinivasan further discloses wherein the fluid pump fluidly connects the second bath tank to the set of nozzles, and wherein the fluid pump supplies the second metal constituent solution from the second bath tank to at least a subset of nozzles of the set of nozzles 

	As to claim 18, Srinivasan further discloses wherein the housing further includes a shielding element (Fig. 4 #36).

	As to claims 19, the limitations are all drawn towards structured with respect to an electroforming cathode which do not impart any particular structural characteristic to the as claimed “forming manifold”. Regardless, Srinivasan further meets said limitations: As seen in Fig. 4., the forming manifold “conforms to a portion of the electroforming cathode. (as required by instant claim 19).

	As to claim 20, Srinivasan further discloses an auxiliary anode provided in the housing (Fig. 4 #34).

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Mizohata et al (US 2004/0069647 A1).

As to claim 17, Srinivasan fails to explicitly disclose a controller module operably coupled to the fluid pump to control the supply of the second metal constituent solution from the second bath tank to at least the subset of the nozzles.
	Mizohata discloses a controller module (#155) operably coupled to the fluid pump (#P1) to control the supply of the electroplating solution solution from the second bath tank to the plating vessel, i.e. where plating is taking place ([0198]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a controller with the pump as taught by Mizohata in the apparatus of Srinivasan in order to control when the plating solution is admitted to the plating area. Such, a modification amounts to automating a conventional process, i.e. turning on/off a pump, and thus accomplished the same result of the prior art, i.e. admitting electroplating fluid to the area/article to be plated. See MPEP 2144.04 III.

	Claims 13-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Whitaker, or, in the alternative, under 35 U.S.C. 103 as obvious over Nagai et al (US 2007/0158202 A1).
	As to claims 13 and 14, Whitaker discloses an electroforming assembly, comprising: 
	a first bath tank (Fig. 1 #8) including 
	a first metal constituent solution having a first metal ion concentration (Fig. 1 #4; 
	an electroforming cathode including a contoured portion defining a low current density area (#2); and 

	a second bath tank carrying a second metal constituent solution having a second metal ion concentration and fluidly connected with the set of nozzles, wherein the set of nozzles include a fluid delivery passage connecting the second bath to the set of nozzles (#5).
	It is noted the recitation of “an electroforming cathode including a contoured portion defining a low current density area” does not further limit the apparatus as claimed in accordance with MPEP 2115. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
	Further, the recitation of “including” with respect to the first and second tanks may be interpreted as steps in with respect to the manner of operating the apparatus in accordance with MPEP 2114 II. In other words, the structure associated with what is being “included”, in this instance first and second metal constituent solutions, does not further limit the structure associated with each first and second tank, respectively. Thus, the broadest reasonable interpretation of the limitations of “including…” in each case does not require the prior art to disclose each first and second metal constituent solutions explicitly, but rather be functionally capable of including the solutions. For completeness with respect to claim 13, examination has been given with this interpretation in mind under 35 U.S.C 102(a)(1) and 35 U.S.C. 103(a) with respect to multiple interpretations of the instant claim language in accordance with MPEP 2114.04.

	Alternatively, Whitaker fails to explicitly disclose wherein the second metal ion concentration is higher than the first metal ion concentration are actually present in the apparatus.
	Nagai discloses a plating solution component replenishment system for supplying a replenisher solution, containing a component of the plating solution in a higher concentration than that in the plating solution (Abstract) where the system comprises a tank (Fig. 14/15 #16 among others) where the components may be metal ions ([0008]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have maintained the second metal ion concentration is higher than the first metal ion concentration as taught by Nagai the reservoir of Whitaker because of the conventional method of replenishing electroplating solutions using a higher concentration replenisher solution in order to provide the motivation and expected result of maintaining the desired concentration of the component, i.e. metal ion, in the plating solution within a predetermined range (Nagai Abstract among other passages).
	As to this particular limitation, with respect to the metal ion concentrations of the first and second metal constituent solution, there may be considered three options when comparing the concentration of the first and second metal ion concentrations of the respective solutions: that where they are the same concentration, where the first has a higher concentration than the prima facie obvious to one of ordinary skill in the art since each one provides a predictable result. See MPEP 2143 E.
	Lastly, Whitaker discloses the same reservoir provided metal ions to each tank and manifold (See fluid flow from 5 to 8 in Fig. 1 and [0008]-[0009]). However, metal ions are consumed (plated) during an electroplating process in bath 8. Thus, the concentration of ions in plating tank 8 would obvious be lower than the tank providing the solution because they are continually being consumed during the electroplating process.

	As to claim 15, Whitaker comprising a fluid pump connected to the second bath tank to supply the second metal constituent solution to the first bath tank (Fig. 1 #3).

	As to claim 16, Whitaker further discloses wherein the fluid pump fluidly connects the second bath tank to the set of nozzles, and wherein the fluid pump supplies the second metal constituent solution from the second bath tank to at least a subset of nozzles of the set of nozzles (see Fig .1 [0007]-[0008]).

	As to claim 18, Whitaker further discloses wherein the housing further includes a shielding element (Fig, 1b space 6 where the shield is considered the spaced between each fluid nozzels of A-E).

.

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Whitaker in view of Mizohata et al (US 2004/0069647 A1).

	As to claim 17, Whitaker fails to explicitly disclose a controller module operably coupled to the fluid pump to control the supply of the second metal constituent solution from the second bath tank to at least the subset of the nozzles.
	Mizohata discloses a controller module (#155) operably coupled to the fluid pump (#P1) to control the supply of the electroplating solution solution from the second bath tank to the plating vessel, i.e. where plating is taking place ([0198]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a controller with the pump as taught by Mizohata in the apparatus of Whitaker in order to control when the plating solution is admitted to the plating area. Such, a modification amounts to automating a conventional process, i.e. turning on/off a pump, and thus accomplished the same result of the prior art, i.e. admitting electroplating fluid to the area/article to be plated. See MPEP 2144.04 III.

(2) Response to Argument
	Addressing Appellant’s section 1 on pg. 9 of the response addressing the broadest reasonable interpretation of the instant claim language “a shielding element spaced from the cathode” as applied to Srinivasan:
	The Examiner has established the broadest reasonable interpretation of the instant claim language in accordance with MPEP 2111.01 to mean the shielding element must be spaced from, i.e. not contacting, the cathode in some discernable manner – that there is a space between the cathode and shielding element. Said interpretation is open as to how they are spaced, extent of the spacing, distance of the spacing, amount of the spacing, or the like. The Examiner maintains that said interpretation is consistent in light of the specification. 
	Appellant presents arguments that the term "spaced from" implies completely non-contacted, non-touching, etc. Appellant appears to attempt to use the positive term, i.e. being spaced, to mean a negative interpretation, "no contact". This argument is not persuasive. 
	Contrary, to Appellant's position, the term "spaced from" does not preclude a) areas of a shield having contact and other areas of a shield not having contact or b) afforded any special definition in the instant specification. Appellant alleges the Examiner is reading limitations into the claims, when in fact, Appellants assertion of "spaced from" implies complete non-contact is actually reading the term more narrowly than the broadest reasonable interpretation of the instant claim language in light of the specification. The instant specification is silent as to any "contact", "noncontact", extent of spacing, or like and does not provide a narrower interpretation as allowed by the instant claim language. 
	Further, Appellant’s figures represent a schematic of a cross section of an apparatus showing a mere example of spaced from but in no way shows fully or completely spaced from in 
	Turning now to Srinivasan, Appellant argues that the structure of Srinivasan does not satisfy the instant claim limitation of being “spaced from”. However, as seen in Srinivasan and cited above, the "shielding element" 36 is spaced from the cathode 30 as indicated above. The portion indicated is indeed spaced from the cathode. In other words, there are both sections of 36 that are spaced from the cathode, and other sections that, when in use or engaged, contact the cathode. The Examiner maintains that the broadest reasonable interpretation of the instant claim limitations allows for contact, so long as a portion is spaced from the cathode. 
	Alternatively, as discussed in the rejection above, sections of housing 32 may be interpreted to be a “shielding portion” since they overlie the cathode in accordance with the instant claim limitations.
	Further, upon further consideration, the "cathode" may alternatively be interpreted as section 30.1 (see Fig. 3) connected to integral web 30.2 and area 30.3 which is the area plated, thus clearly spaced from this structure. The cathode has further been interpreted under MPEP 2115 as the material worked upon by the apparatus, i.e. what deposition is taking place on, without further regard as to any particular structure. 
	Appellant further concedes on pg. 11 1st paragraph that part of the cathode does not contact the shielding element. Appellant’s core argument in this sense lies that because two things contact, they cannot be considered spaced even though they have portions which do not touch. This argument is not persuasive for the arguments presented above and the appropriate broadest reasonable interpretation as provided through prosecution.
nd paragraph of the Appeal Brief. Again, the broadest reasonable interpretation of the instant claim language does not preclude intervening structure, just that the shielding element and cathode are spaced in some discernable manner.
	Lastly, the phrase “spaced from” when interpreted as a verb recites a relative positional relationship providing the action of a space. Srinivasan discloses housing 32 is moved in and out of positional contact with the workpieces during normal operation with adjustable support means (col. 5 lines 32-54). Thus, the recitation of “spaced from” may also be interpreted as a method function of positioning the structure relative the cathode. The cathode as provided is the material worked upon by the apparatus, i.e. the structure upon which deposition takes place, which is interpreted under MEP 2115. Thus, the cathode itself does not further limit an apparatus. The instant recitation of the “spaced apart” limitation thus amounts to a potential positional relationship with respect to the apparatus as claimed, i.e. shielding element, and the material worked upon by said apparatus.



	Whitaker discloses a flow distributer 7 in providing with channels (tubes) 12 ([0008]) which provides electrolyte impinging upon the cathode. As shown in Fig. 1B, the channels provide an exit for the electrolyte with network segments A-F, thus the exits constitute the nozzle as instantly claimed as they are fluidly connected to the reservoir as shown in Fig. 1A. As shown in Fig. 1b, the nozzle are about the surface of 7, i.e. they do not make up the entire area facing cathode 2. Examples are shown below:

    PNG
    media_image5.png
    739
    658
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    634
    675
    media_image6.png
    Greyscale

	Whitaker further discloses that the flow distributer functions as a shield itself which confined the current and electrolyte flow which promotes uniformity ([0054]). Thus, the areas of the distributer which do not function as a nozzle are inherently a shield which alters the current and flow as disclosed.	
	In response to Appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., locally controlling the formed component thickness or current density on pg. 14 of the Appeal Brief or submerging of the claimed invention on pg. 15) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	
	Addressing Appellant’s section 3 on pg. 16 of the response addressing the broadest reasonable interpretation of the instant claim language “a housing including a shielding element spaced from the cathode” as applied to Srinivasan in view of Nagai:
	Appellant further argues that Srinivasan fails to disclose the limitation of “spaced from”. The Examiner maintains arguments above reinforcing how Srinivasan discloses said limitation.
	Appellant further argues that Srinivasan fails to disclose the limitation of “a second bath tank including a second metal constituent solution having a second ion concentration”. Appellant concedes that Srinivasan discloses a reservoir connected to the nozzle, alleging it has the same concentration of the first bath tank. Appellant seems to allege that because the metal ion concentrations would be the same in both tanks, it does not read on the limitation of having “a second metal ion concentration”. However, claim 13, does not require the first and second metal ion concentrations to be different, it merely specifies that each bath tank has a first and second metal ion concentration, which is inherent to any metal plating bath used in Srinivasan as the metal ions precipitate from solution in response to the application of a voltage/current. 
does not require them to be different.
	Further, the Examiner provided the rejection under both 35 U.S.C. 102 and 35 U.S.C. 103(a) in light of dual interpretations in an effort for compact prosecution. Citing to Nagai, the Examiner provided the disclosure of Nagai which discloses a) relative ion concentration between a supply reservoir and a second reservoir, b) the second has a higher concentration than the first, and c) motivation to combine under 35 U.S.C. 103(a).
	In response to Appellant’s argument that Nagai fails to disclose the forming manifold as claimed, this argument is moot because Nagai is not cited in disclosing said limitations. Therefore, the combination with Srinivasan is deemed proper.
	
	Addressing Appellant’s section 4 on pg. 19 of the Appeal Brief addressing claim 13 in view of Whitaker and Nagai:
	Appellant’s arguments mirror those presented above with respect to the interpretation of instant claim 13 in view of Srinivasan, only applied to Whitaker. Thus, for the same reasons outlined above for the Examiner’s response to Srinivasan, the Examiner maintains the rejection and the proper interpretation of the instant claim language is applied, both under 35 U.S.C. 102 and further 35 U.S.C. 103(a) in view of Nagai and should further be maintained.
	No further arguments have been presented.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LOUIS J RUFO/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        
Conferees:
/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795          

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.